Case 1:17-cv-00935-TSE-MSN Document 146 Filed 06/21/19 Page 1 of 2 PageID# 3602



                       IN THE UNITED STATES DISTRICT COURT
                       OF THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division
 ____________________________________
 Combe Incorporated,                    )
                                        )
              Plaintiff,                )
                                        )
 v.                         v.          )     No. 1:17-cv-00935 (TSE/MSN)
                                        )
 Dr. August Wolff GmbH & Co.            )
 KG Arzneimittel,                       )
                                        )
              Defendant.                )

                                     NOTICE OF APPEAL

         Notice is hereby given that Defendant Dr. August Wolff GmbH & Co. KG Arzneimittel

 hereby appeals to the United States Court of Appeals for the Fourth Circuit from the final

 Judgment, Order and Findings of Fact and Conclusions of Law entered in this action on May 23,

 2019.

                                                       Respectfully submitted,


                                                     _/s/ Michael A. Grow___________________
                                                     Michael A. Grow (#15021)
                                                     Ross Q. Panko (pro hac vice motion pending)
                                                     Laura E. Zell (pro hac vice motion pending)
                                                     ARENT FOX LLP
                                                     michael.grow@arentfox.com
                                                     ross.panko@arentfox.com
                                                     laura.zell@arentfox.com
                                                     1717 K Street N.W.
                                                     Washington, D.C. 20006
                                                     (P) (202) 857-6000
                                                     (F) (202) 857-6395

                                                     Attorneys for Defendant Dr. August Wolff
                                                     GmbH & Co. KG Arzneimittel




                                                 1
Case 1:17-cv-00935-TSE-MSN Document 146 Filed 06/21/19 Page 2 of 2 PageID# 3603



                                  CERTIFICATE OF SERVICE

        I hereby certify that on the 21st day of June, 2019, I will electronically file the forgoing

 with the Clerk of Court using the CM/ECF system, which will then send a notification of such

 filing to the following:


                            Anna Balishina Naydonov
                            Douglas A. Rettew
                            Finnegan Henderson Farabow Garrett & Dunner LLP (DC)
                            901 New York Ave NW
                            Washington, DC 20001-4413
                            202-408-4427
                            Fax: 202-408-4400
                            Email: anna.naydonov@finnegan.com
                                   doug.rettew@finnegan.com




                                               _/s/ Michael A. Grow___________________
                                                    Michael A. Grow (#15021)
                                                    ARENT FOX LLP
                                                    michael.grow@arentfox.com
                                                    1717 K Street N.W.
                                                    Washington, D.C. 20006
                                                    (P) (202) 857-6000
                                                    (F) (202) 857-6395

                                                      Attorneys for Defendant Dr. August Wolff
                                                      GmbH & Co. KG Arzneimittel




                                                  2
